996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton McCRAY, Plaintiff-Appellant,v.Warden WATERS;  Correctional Medical System, Defendants-Appellees.
No. 93-6341.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 24, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-92-2929-MJG)
Milton McCray, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, Office of the Attorney General of Maryland, Baltimore, Maryland; Philip Melton Andrews, Perry F. Sekus, Kramon & Graham, P.A., Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Milton McCray appeals from the district court's orders denying summary judgment on his claim under 42 U.S.C. § 1983 (1988) and his motion for reconsideration.  Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCray v. Waters, No. CA-92-2929 (D. Md. Mar. 10, 1993 and Mar. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED